Dismiss and Opinion Filed July 31, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00613-CV

                               CARL LOCKRIDGE, Appellant
                                         V.
                                SHARON LARKIN, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00017a

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By notice dated May 1, 2013, the Court directed appellant to pay the $175 filing fee for

the appeal within ten days. We warned appellant that failure to do so would result in dismissal of

the appeal. See TEX. R. APP. P. 42.3(c). To date, appellant has not paid the filing fee, provided

documentation showing he is entitled to proceed without payment of the fee, or communicated

with the Court regarding the appeal. Accordingly, we dismiss the appeal.




                                                   /Carolyn Wright/
130613F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARL LOCKRIDGE, Appellant                          On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00613-CV         V.                      Trial Court Cause No. DC-12-00017a.
                                                   Opinion delivered by Chief Justice Wright,
SHARON LARKIN, Appellee                            Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Sharon Larkin recover her costs of this appeal, if any, from appellant Carl
Lockridge.


Judgment entered July 31, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–